BETTS. District Judge
(charging jury), it is not enough for the government to show that goods are invoiced at a low rate, but they are bound to prove that the invoice is made out with the intent to defraud. It remains merely for the jury to decide: (1) Has this invoice been so made out? (2) Have the government shown this, either by proof direct or inferential? Or, (3) have the defendants shown that they were invoiced at their fair market value? It is a simple question of fact which they are to decide.
The jury retired, and made up a sealed verdict mstanter for the defendants.